Citation Nr: 0209201	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  93-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right ring and little fingers, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to March 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for residuals of an injury of the right ring and little 
fingers.

This claim was previously before the Board and was the 
subject of remands dated in March 1995, December 1996, and 
August 2000, which sought to develop the evidence.  That 
action has been completed and this claim is again before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence shows that the veteran's right ring and 
little fingers on flexion lack one inch of being able to 
touch the palm at the median crease of the palm of the hand, 
the median transverse fold of the palm.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of an injury of the right ring and little fingers 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes  5151, 5219, 5223 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remands, and the rating decisions issued regarding the claim.  
He has also been furnished with letters in March 2001 and 
January 2002 notifying him of the pertinent provisions of the 
VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran established service connection for residuals of 
an injury of the right ring and little fingers by means of an 
April 1956 rating decision, which assigned a noncompensable 
disability rating.  An increased rating of 10 percent was 
assigned by a March 1980 rating decision.  That rating was 
continued by a December 1992 rating decision, which is the 
subject of this appeal.  A July 1978 rating decision 
specifically denied service connection for an injury of the 
right middle finger, and thumb and for any other injury to 
the right hand than the injury to the right ring and little 
fingers.  The veteran contends that the residuals of his 
injury of the right ring and little fingers are more severe 
than currently evaluated, warranting an increased rating.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Injuries to the ring and little fingers of one 
hand are evaluated pursuant to the criteria found in 
Diagnostic Codes 5219, 5223, and 5151 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows favorable 
ankylosis of the ring and little finger of a hand, or limited 
motion permitting flexion of the tips to within two inches of 
the transverse fold of the palm of a hand.  Limited motion of 
less than one inch in either direction is not considered 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

A rating of 20 percent is warranted where the evidence shows 
unfavorable ankylosis of the ring and little fingers of a 
hand.  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  38 C.F.R. § 4.71a. 

A rating of 30 percent for the major hand and 20 percent for 
the minor hand would be warranted where the evidence showed 
amputation of the ring and little fingers.  The ratings for 
multiple finger amputations apply to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  Amputation through middle phalanges will be rated 
as prescribed for unfavorable ankylosis of the fingers.  
Amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Combinations of finger 
amputations at various levels, or finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability; i.e., 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of the two grades.  38 C.F.R. § 4.71a, Diagnostic Code 
5151.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the most recent evidence 
to determine the veteran's current impairment as a result of 
his service-connected disability.  The Board will also 
evaluate only the residuals of the injury to the right ring 
and little finger because service-connected has been 
specifically denied for any residuals of injury to the 
remainder of the right hand and for the middle finger and 
thumb of that hand.

An October 1997 VA examination shows that that veteran 
complained of an ache in the right fourth and fifth finger 
with cold changes in weather.  He stated that he had some 
weakness in those fingers and could not fully flex either 
one.  Moving the fingers and grasping did not cause pain.  He 
did complain of soreness and tenderness.

Objective examination found slight recession of the knuckle 
of the right ring finger.  On vigorous palpation of the area, 
there was minimal tenderness; otherwise, there was no 
tenderness anywhere on the examination.  With the fingers 
extended, there was no deformity other than the slight 
recession of that knuckle.  There was limitation of motion of 
a portion of both the fourth and fifth fingers.  The fourth 
finger had 40 percent reduction and had only 40 percent of 
flexion rather than the usual 90 percent at the distal 
interphalangeal joint.  There was full extension.  There was 
also weakness noted against resistance in straightening the 
finger which was 3/5.  

The veteran could approximate the little finger to the thumb 
and to the adjacent ring finger morally and there was no 
weakness noted of abduction or adduction.  The ring finger 
was not deformed.  Because of the reduction of flexion, he 
had 60 percent flexion remaining.  He had weakness in 
resisting extension, estimated at 2/5.  The veteran was 
limited in a tight grasp between the fourth and fifth fingers 
of the right hand compared to the left hand.  He experienced 
no flare-ups other than what he stated about weather aching.  
He had no weakness on repetitive motion during the 
examination.  The examiner commented that the veteran was 
scarcely aware of the weakness until he was tested because he 
did not work and did not put the hand to much use.

The examiner diagnosed an injury of the right fourth and 
fifth fingers with traumatic fold of the right hand with 
residual weakness and decreased motion against resistance of 
the right fourth and fifth fingers.  Arthritic changes were 
seen on X-ray which were mild to moderate osteoarthritis with 
post-traumatic deformity and osteoarthritis at the fifth 
metacarpophalangeal joint.  There were no flares and the 
veteran had weakness and reduced motion.

A February 2001 VA examination shows that the veteran 
sustained a crush injury to the right hand in 1952.  The 
veteran complained of daily aching across the back and 
knuckles of his right hand.  This was more in cold weather 
than in warm weather.  He had a weakness in the grip of his 
right hand.  He said that he could completely extend his 
fingers but could not completely flex all of them.  He used 
his right hand for writing but for any work requiring a firm 
grasp he used his left hand.  The veteran had had no flare-
ups of his joint disease.  He "ached a little more in the 
weather."  He had had no progression of weakness in his 
right hand since the last examined four or five years 
earlier.  

The right hand was very similar in appearance to the 
unaffected left hand with the exception that he had some 
slight wasting of the muscles in the palm of the hand.  There 
was a thin, linear four-inch scar on the lateral surface of 
the dorsum of the hand that was asymptomatic.  The veteran 
had a small nail bed deformity on the right ring finger.  The 
scar was not tender.  There was some tenderness on palpation 
across knuckles two to five.

Physical examination found that the fingers from the index 
finger to the fifth finger lacked one inch of being able to 
touch the palm of the hand at the median crease of the palm 
of the hand, the median transverse fold of the palm.  On 
grasping, in addition to the pinching, the veteran had a weak 
grip on handshake, estimated at 3/5 with the right hand 
compared to the left hand.  The grip was weaker on the 
lateral surface of the hand than nearer the thumb and first 
finger.  The fourth and fifth fingers contributed very little 
strength to the grip.  The metacarpal phalangeal or knuckle 
joints were nontender.  He did not lack significant motion 
during the examination.

The little finger was unable to flex into the palm.  The 
range of motion at the distal interphalangeal joint was from 
full extension to 30 degrees of flexion.  The proximal 
interphalangeal joint of the little finger had full extension 
to 60 degrees of flexion.  The metacarpal phalangeal joint 
had full extension but only 30 degrees of flexion.

The ring finger had full extension to 30 degrees of flexion 
at the distal interphalangeal joint.  The proximal 
interphalangeal joint had full extension and 60 degrees of 
flexion.  The metacarpal phalangeal joint had only 30 degrees 
of flexion.

During the examination, the veteran exhibited no pain, excess 
fatigue, or incoordination.  X-rays showed significant 
degeneration and evidence of a prior injury of the metacarpal 
phalangeal and fifth finger and base of thumb.  The examiner 
diagnosed a crush injury of the hand with residual deformity, 
weakened grasp, and metacarpal phalangeal degenerative 
changes with an old fracture of the thumb.

The evidence shows that the veteran's right ring and little 
fingers on flexion lack one inch of being able to touch the 
palm at the median crease of the palm of the hand, the median 
transverse fold of the palm.  Since he can bring his fingers 
to less than two inches from the transverse fold, he does not 
have unfavorable ankylosis.  The evidence does not show 
amputation of all or part of either finger.  Therefore, the 
criteria for a rating greater than 10 percent are not met.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The most recent examination reveals that there was no 
demonstrable pain, fatigability, or incoordination.  While 
weakness has been noted, this weakness does not prevent the 
veteran from bringing the fingers to one inch of the 
transverse fold.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45 do not provide a basis for a higher evaluation.  For the 
same reasons the provisions of 38 C.F.R. § 4.59 (2001) 
pertaining to evaluation of arthritis do not provide a basis 
for a higher evaluation.

Accordingly, the Board finds that the criteria for a rating 
greater than 10 percent for residuals of an injury of the 
right ring and little fingers are not met.  The preponderance 
of the evidence is against the veteran's claim for increase 
and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5219, 5223, 5151.


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for residuals of an injury to the right ring and little 
fingers is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

